 



EXHIBIT 10.1
     January 20, 2006
     Dear Michael:
     Covad Communications Group, Inc. (“Covad”) hereby confirms to you that your
employment shall terminate on March 2, 2006 (the “Employment Termination Date”).
Effective as of the date of this letter, and ending on the Employment
Termination Date, you shall be a non-officer employee of Covad. You are no
longer authorized to incur any expenses on behalf of Covad, unless they are
reimbursable in accordance with Covad’s normal expense reimbursement policies.
Your current salary and benefits remain unchanged.
     With respect to termination of your employment, provided you satisfy the
applicable eligibility requirements set forth in Section 3 of Covad’s Executive
Severance Plan, Covad shall provide you with the benefits provided under
Section 5 of Covad’s Executive Severance Plan. You will not be entitled to any
other benefits from Covad other than: (1) reasonable relocation costs for your
return to Canada; and (2) those provided by Covad’s Executive Severance Plan.
     You remain bound by the terms of that certain Proprietary Information and
Inventions Agreement (“Confidentiality Agreement”) previously executed by you.
     The terms set forth herein represent our entire agreement with respect to
the matters covered herein and supersedes all prior negotiations and agreements,
whether written or oral with the exception of the Confidentiality Agreement,
Covad’s Executive Severance Plan, and your stock option agreements. No
modification shall be effective unless in a written document executed by you and
Covad.
     If you accept our offer then please sign and return this letter to us at
your earliest convenience.
Covad Communications Group, Inc.:

     
/s/ Charles Hoffman
 
   
By:             Charles Hoffman
   
Title:          President and Chief Executive Officer
   

     I am pleased to accept the terms set forth herein.

     
P. Michael Hanley
     
/s/ P. Michael Hanley
 
   
Signature
   
 
   
P. Michael Hanley
 
   
Name
   

Date: January 21, 2006

 